DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 has the same scope as claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zukowski (US 20180048956 A1).
Regarding claim 1, Zukowski discloses a helmet comprising an active noise cancellation (ANC) system for preferentially attenuating sound pressure in a first frequency range (frequency range of the noise) in a defined spatial region at a first side of the helmet, the ANC system comprising:
a first reference microphone (one of the microphone in the microphone array 110/111; see Fig. 1, [0022]-[0024]) for measuring the sound pressure at a first location on the first side of the helmet (see Fig. 1), the first location between the defined spatial region (ear/space occupied by the speaker) and a first source of sound (the noise closest to the microphone, or wind noise, [0002]);
a second reference microphone (the other microphone in the microphone array 110/111) for measuring the sound pressure at a second location on the first side of the helmet, the second location different to the first location, the second location between 
a loud speaker (108/109) in or adjacent to the defined spatial region; and
a control unit (112) for determining, based on output signals from the first and second microphones, a drive signal for driving the loudspeaker to generate a sound signal that at least partially attenuates, in the defined spatial region and in the first frequency range, the sound signals from the first and second noise sources (Fig. 2).
The clause found in the preamble of an apparatus claim, “a multichannel feed-forward active noise cancellation system” is not afforded the effect of a distinguishing limitation unless the body of the claim sets forth structure which refers back to, is defined by, or otherwise draws life and breadth from the preamble.  See In re Casey, 152 USPQ 235 (CCPA 1967); Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Thus, a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  See Kropa v. Robie, supra at 480; Ex parte Mott 190 USPQ 311, 313 (PTO Bd. of App. 1975).
Regarding claim 2, Zukowski shows that the control unit (112) determines the drive signal by applying respective filters to the output signals from the first and second microphones and summing the filtered signals ([0026], [0027], [0030], [0032]-[0037]).
Regarding claim 3, Zukowski shows that at least one of the filters is a frequency-dependent filter ([0025], [0027]).
	Regarding claims 4 and 5, Zukowski shows the error microphone (the other microphone of the microphone arrays 110/111, see Fig. 3).

Regarding claim 8, Zukowski shows the location of the microphone (110/111) relative to the defined spatial region (the ear completely enclosed by the helmet). The location of the microphone is closer to the first source of sound (e.g., wind noise) when the noise is right next to the location of the microphone and when the noise takes longer to reach the defined spatial region (ear) than to reach the microphone.
Regarding claim 9, Zukowski shows that the first location (110/111) is near the neck opening of the helmet (see Fig. 1).
Regarding claim 10, Zukowski shows that the second location (110/111) is near the side of a visor of the helmet (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler et al. (Eichler; US 20030228019 A1) in view of Jensen et al. (hereafter Jensen; US 20140086425 A1).
Regarding claims 1, 6 and 7, Eichler discloses a helmet (Fig. 2C; [0075], [0051]) comprising a multichannel feed-forward active noise cancellation (ANC) system for preferentially attenuating sound pressure in a first frequency range (frequency range of the noise) in a defined spatial region at a first side of the helmet (e.g., the side with speaker 210), the ANC system comprising:
a first reference microphone (238) for measuring the sound pressure at a first location on the first side of the helmet ([0074], [0055]), the first location between the defined spatial region (ear/space occupied by the speaker) and a first source of sound (the noise closest to the microphone; e.g., the voice of the crew, [0055]);
a loud speaker (210) in or adjacent to the defined spatial region; and
a control unit (202) for determining, based on output signals from the first microphone, a drive signal (224) for driving the loudspeaker to generate a sound signal that at least partially attenuates, in the defined spatial region and in the first frequency range, the sound signals from the first noise source ([0079]).

Regarding claims 2 and 5, the combination of Eichler and Jensen teaches the claimed filters and the adder (4a, 4b and adder in 7 shown in Fig. 2 of Jensen).

Regarding claim 4, Eichler teaches the error microphone (206, 208). Jensen teaches the error microphone (3).
Regarding claim 8, Eichler shows the location of the reference microphone (e.g., 238) relative to the defined spatial region (the ear completely enclosed by the helmet). The location of the microphone (238) is closer to the first source of sound (e.g., wind noise) when the noise is right next to the location of the microphone and when the noise takes longer to reach the defined spatial region (ear) than to reach the microphone.
Regarding claim 9, Eichler shows that the first location (238) is near the neck opening of the helmet (see Fig. 2C).
Regarding claim 10, Eichler in combination of Jensen teaches that the second location (e.g., upper region of the helmet) is near the side of a visor of the helmet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/290,765 (hereafter copending application ‘765 in view of Jensen.
This is a provisional nonstatutory double patenting rejection.

With respect to the claimed “a second reference microphone”, copending application ‘765 is not limited to a single reference microphone as it recites “at least one reference microphone”. To provide a better analysis, Jensen is cited. Jensen teaches that a plurality of reference microphones are mounted on different locations of the exterior of a head-mounted device (see Fig. 1) that includes active noise control. This would ensure that the background noise to be captured more robustly at the same time at different positions of the microphones ([0006], [0026]). As one would have expected, a helmet has a curved outer surface. With multiple noise sources at distinct locations, a single reference microphone, one skilled in the art would have expected, would not be able pick up the multiple noise from different locations equally. Although Jensen only shows two reference microphones, one skilled in the art would have expected additional 
	Regarding claims 2 and 5, the combination of copending application ‘765 and Jensen teaches the claimed filters and the adder (4a, 4b and adder in 7 shown in Fig. 2 of Jensen).
Regarding claim 3, the combination of copending application ‘765 and Jensen teaches the claimed frequency-dependent filter (4a and G1 in Fig. 2 of Jensen, [0036, Fig. 5). Furthermore, a noise signal has a unique frequency range. Thus, the limitation also broadly reads on the filter that processes the signal of the reference microphone that detects the noise in a unique frequency range as a frequency-dependent filter.
Regarding claim 4, copending application ‘765 recites the error microphone (claim 13, “a second microphone”). Jensen teaches the error microphone (3).
Regarding claim 8, copending application ‘765 recites the location of the reference microphone relative to the defined spatial region (the ear completely enclosed by the helmet). The location of the microphone is closer to the first source of sound (e.g., noise) 
Regarding claim 9, copending application ‘765 inherently provides that the first location is near the neck opening of the helmet.
Regarding claim 10, copending application ‘765 in combination of Jensen teaches that the second location (e.g., upper region of the helmet) is near the side of a visor of the helmet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PING LEE/Primary Examiner, Art Unit 2654